Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 1 April 1816
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan


				
					Dear Sir
					April 1st 1816
				
				After three months Sickness, great part of which time, I expected to go hence & be here no more, I am getting up Some Strength, and returning Rest, has again blessed my Eyes that Sweet “restorer Balmy Sleep,” the best of Physicians to the agitated Nerves and feeble frame, is invigorating me again, and I am enabled to take my pen and acknowledge a Letter long Since received from mr Vanderkemp—in replie to his your inquiry respecting mrs More, miss Welch has been kind enough to collect the inclosed for me, which I Send you, and request you to return me when you have done with it—you ask my opinion of dean Swift? I ask you if you think a Lady ought to own that She ever read his works? those who are judges, think highly of his polical writings—his stile is Said to be elegant. he was certainly a great wit, in the estimation of the world, but I have seen wit defined by a poet, by negatives“Tis not a tale ‘tis not a jest”admired with laughter at a feastmuch less can that have any placeat which a virgin hides her face”that fountain must be impure from whence such poluted Streams could flow—as a mere versifier, for ease of Stile perhaps he Stands unequald—yet he Says of Pope & other poets his Brother poet“in Pope I cannot read a linebut with a sigh I wish it mineWhen in one couplet he can fixMore Sense than I can do in Six—”I like those writers who dignify & exalt humane Nature, not those who represent  Beings created a little lower than the Angles, as upon a level with the Brutes which perish. to be plain Sir I have always considerd dean Swift as prostituting fine talents to ignoble purposes—as a dissapointed Man—whose works were unfit for a Ladies Library—and whose head was turnd crackd, & See his gullivers travels—My good husband is so occupied in reading the works of the Baron de Grimm in French, that he spairs Scarcly any time in writing, which daily grows more irksome to him, as the tremour in his hands increases—an hour in the morning is almost the only time when he can use his pen—and that So Slowly, that he cannot write one page, where he could formerly write four—you inquire after my Son we have letters from him late in Jan’ry. he had been much afflicted with his Eyes, and unable to write for nearly two months. mrs Adams happily Supplid his place, and wrote for him—he had finally an abcess under the Lid of one Eye, which releived him, and he can now write himself—he observes that Peace to us will be the most healing of all medecines to our finances but that it is an opinion widly circulated there, that instead of healing their finances, it will prove their inevitable destruction—That nothing but a new War can save them—the affects of Peace, here, he says which proves so distressing, is the depretiation in the value of grain, and of the other productions of the Soil—The natural and inevitable consequence of which has been; the inability of the Farmers to pay their Rents the fall in the value of all landed Estates, a partial defalcation of the Revenue, and an aggravated soreness, under the burden of tythes and taxation—of France he writes, “I have not been informd when Louis the desired is to be consecrated with the miraculous oil from Sainte Ampoule—But in the mean time he is making processions in of the holy virgin to the Church of Notre Dame, and his Nephew the pious duke of Angouleme is walking bare foot with the monks, & instigating the Butchery of protestants, in the South of France—Such authority is surely not derived from a pigion—it is much to be regretted that in the decay of the Monastic orders, the practise of turning—les Rois fainéans into Monks, has gone out of fashion—The house of Bourbon would of itself people a convent, and be placed in a condition much more Suitable to their Characters, and Capacities, than upon the thrones to which they have been nailed by the Royal Hammersmiths of social order and Religion—”present me kindly to you Lady and daughter / and be assured of the Respect and / Esteem of your Friend
				
					A— Adams
				
				
			